UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-6868


GREGORY D. CROSBY,

                Plaintiff - Appellant,

          v.

M. HAMILTON, Senior Officer Specialist; FEDERAL BUREAU OF
PRISONS,

                Defendants - Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.   Jackson L. Kiser, Senior
District Judge. (7:11-cv-00181-JLK)


Submitted:   December 20, 2011            Decided:   December 22, 2011


Before MOTZ, DUNCAN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Gregory D. Crosby, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Gregory D. Crosby appeals the district court’s order

dismissing    without   prejudice     his   complaint   filed   pursuant    to

Bivens v. Six Unknown Named Agents of Fed. Bureau of Narcotics,

403 U.S. 388 (1971) for failure to pay the filing fee.                 We have

reviewed the record and find no reversible error. *             Accordingly,

we affirm for the reasons stated by the district court.                 Crosby

v. Hamilton, No. 7:11-cv-00181-JLK (W.D. Va. June 28, 2011).                We

dispense     with   oral   argument    because    the   facts    and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                   AFFIRMED




     *
       As the district court noted, Crosby is free to refile upon
payment of the filing fee or production of the documentation
needed to proceed in forma pauperis.



                                      2